[Cite as Disciplinary Counsel v. Robinson, 130 Ohio St.3d 1210, 2011-Ohio-5409.]




                        DISCIPLINARY COUNSEL v. ROBINSON.
                     [Cite as Disciplinary Counsel v. Robinson,
                       130 Ohio St.3d 1210, 2011-Ohio-5409.]
   (No. 2009-2267—Submitted October 14, 2011—Decided October 20, 2011.)
                        ON APPLICATION FOR REINSTATEMENT.
                                 __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, David Jerome Robinson, Attorney
Registration No. 0059369, last known business address in Columbus, Ohio.
        {¶ 2} The court coming now to consider its order of August 25, 2010,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of one year, finds that respondent has substantially complied with that
order and with the provisions of Gov.Bar R. V(10)(A).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio.
        {¶ 4} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
        {¶ 5} For earlier case, see Disciplinary Counsel v. Robinson, 126 Ohio
St.3d 371, 2010-Ohio-3829, 933 N.E.2d 1095.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              ______________________